Citation Nr: 0526508	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  04-03 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from August 1969 to July 1975.

This appeal is from a rating decision of the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran testified at his July 2005 Travel Board hearing 
that his first psychiatric treatment was at Tucson, Arizona, 
VAMC, in 1976, when he began having nightmares about Vietnam.  
He testified that his next treatment and first psychiatric 
medication were in Houston in 1988 or 1989.  He did not 
identify the Houston facility or provider.  (See Transcript 
at 5).  VA is under an obligation to obtain these records, 
38 C.F.R. § 3.159(c) (2004).  Those that are VA records are 
constructively before the Board whether actually of record or 
not, and should be obtained even VA were not otherwise 
obligated to get them.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992).

The veteran has submitted a January 2003 statement from his 
attorney to an Administrative Law Judge of the Social 
Security Administration (SSA) summarizing multiple 
psychiatric and psychological reports, which the judge 
reiterates in an SSA decision of February 2003, but the 
actual psychiatric and psychological reports are not of 
record.  It would be better to have them than not.

VA denied the veteran's claim, in pertinent part, for lack of 
a verified stressor.  While due process requires the 
development ordered in this remand, the development does not 
assure production of information about a stressor that can be 
verified.  The veteran has not had a VA compensation 
examination, nor is one required without verifiable evidence 
of an event in service that could have caused PTSD.  If the 
development produces verifiable information, that 
verification should be undertaken, and only if a stressor in 
service is verified, a VA compensation examination performed.  
See 38 C.F.R. § 3.159(c)(4)(i)(B) (2004).

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran to identify the 
Houston, Texas, facility where he had 
psychiatric treatment in 1988 or 1989.

2.  Obtain VA psychiatric records from 
Tucson, Arizona, VAMC, for 1976, and from 
any other VA facility the veteran 
identifies as the location of psychiatric 
treatment in 1988 or 1989.  Associate any 
information obtained with the claims 
file.

3.  Obtain from the SSA the psychiatric 
and psychological testing reports 
summarized in the January 2003 letter of 
the veteran's attorney to the SSA 
Administrative Law Judge and in the 
February 2003 SSA administrative 
decision.  Associate any information 
obtained with the claims file.

4.  Take any action feasible to verify 
service-related PTSD stressors reported 
in material obtained through execution of 
instructions 1-3, including referral to 
the USASCURR.

5.  If and only if a service-related 
stressor is verified, schedule the 
veteran for a VA psychiatric compensation 
examination to diagnose or rule out PTSD.

?	If an examination is performed, the 
examiner it to review the claims 
file, making note of potential PTSD 
stressors both in and out of service 
and, if making a diagnosis of PTSD, 
identify the stressors to which he 
or she attributes the diagnosis.

6.  Readjudicate the claim.  If it 
remains denied, provide the appellant and 
his representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

